Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27, 34, 36-37 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei (Discussion on SR for shortened TTI).
Regarding claims 26 and 36, Huawei discloses a method, performed by a user equipment (UE), for managing scheduling request (SR) transmissions to a network node, the method comprising: determining a value indicative of network coverage conditions (see section 2.1); determining a transmission duration for transmitting an SR based on the determined value (see section 2.1); and transmitting the SR to the network node using the determined transmission duration (see section 2.1).
Regarding claims 27 and 37. Huawei discloses a method wherein the determined transmission duration comprises one of multiple different transmission durations with which the UE is configured (see section 2.1). 
Regarding claims 34 and 44. Huawei discloses a method wherein transmission of one or more SRs depends on a logical channel over which the one or more SRs are transmitted (see at least section 2.1).
Claims 26-27, 34, 36-37 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vajapeyam et al (US 2016/0105905). Hereinafter referred to as Vajapeyam.
Regarding claims 26 and 36, Huawei discloses a method, performed by a user equipment (UE), for managing scheduling request (SR) transmissions to a network node, the method comprising: determining a value indicative of network coverage conditions (see at least paragraphs [0088] and [0090]); determining a transmission duration for transmitting an SR based on the determined value (see at least paragraphs [0088] and [0090]); and transmitting the SR to the network node using the determined transmission duration (see at least paragraphs [0088] and [0090]).
Regarding claims 27 and 37. Vajapeyam discloses a method wherein the determined transmission duration comprises one of multiple different transmission durations with which the UE is configured (see at least paragraph [0088]: In this regard, SR transmitting component 814 can transmit an SR for each of multiple CCs according to a different TTI duration for one or more of the multiple CCs).
Regarding claims 34 and 44. Vajapeyam discloses a method wherein transmission of one or more SRs depends on a logical channel over which the one or more SRs are (see at least paragraph [0088]: In this regard, SR transmitting component 814 can transmit an SR for each of multiple CCs according to a different TTI duration for one or more of the multiple CCs).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Kim et al (US 2017/0202009). Hereinafter referred to as Kim.
Regarding claims 28 and 38. Huawei discloses all the limitations of the claimed invention with the exception of transmitting the SR to the network node comprises transmitting the SR to the network node a particular number of times. However, Kim, from the same field of endeavor, teaches transmitting the SR to the network node comprises transmitting the SR to the network node a particular number of times (see at least paragraph [0318]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Kim, as indicate, into the communication method of Huawei for the purpose of guaranteeing SR delivery and decoding.
Regarding claims 30 and 40. Huawei in view of Kim discloses wherein the transmitting the SR to the network node a particular number of times comprises transmitting each SR with a same transmission power or a greater transmission power than that of its preceding SR transmission (see at least paragraph [0318]).
Claims 28, 30, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam in view of Kim et al (US 2017/0202009). Hereinafter referred to as Kim.
Regarding claims 28 and 38. Vajapeyam discloses all the limitations of the claimed invention with the exception of transmitting the SR to the network node comprises transmitting the SR to the network node a particular number of times. However, Kim, from the same field of endeavor, teaches transmitting the SR to the 
Regarding claims 30 and 40. Vajapeyam in view of Kim discloses wherein the transmitting the SR to the network node a particular number of times comprises transmitting each SR with a same transmission power or a greater transmission power than that of its preceding SR transmission (see at least paragraph [0318]).
Allowable Subject Matter
Claims 29 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Fraiday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476